Citation Nr: 1420242	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-16 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to nonservice-connected burial allowance and plot and interment allowance.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from June 1975 to June 1979.  He died in June 2010.  The appellant is his sister.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  The Veteran died in June 2010 and was buried in a private cemetery.  His body was not unclaimed, and the appellant paid all funeral and burial expenses in full.

2.  The Veteran did not serve during a period of war, and was not discharged from service due to a disability incurred or aggravated in the line of duty. 

3.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death, and there was no original or reopened claim for VA compensation or pension benefits pending at the time of his death. The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1600 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  However, because the law, and not the evidence, determines the outcome of this claim, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Therefore, any errors pertaining to application of the VCAA are moot.

II.  Burial Benefits

The Veteran died on June [redacted], 2010.  The appellant filed her claim in August 2010, and submitted documentation showing that she bore his funeral and burial expenses.

If a veteran's death is not service-connected, as in this case, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Unfortunately, a review of the record, including a Form DD-214, shows that the Veteran was not released from active service due to a disability incurred or aggravated in the line of duty, and his body was claimed by the appellant and was not held by the State at any time.  His period of service beginning in June 1975 was not during a period of war.  The Veteran was not in receipt of a VA pension or compensation.  The Board notes the appellant's assertion that the Veteran had a pending service connection claim at the time of his death.  See May 2011 Substantive Appeal.  However, a review of the paper file and electronic record does not indicate any pending claims.

Alternatively, a burial allowance may be paid if a veteran dies from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.

In this case, the Veteran had received VA medical treatment and other services, and the Board also acknowledges the appellant's statements that the Veteran was housed at a VA facility for many years until a few weeks before his death.  However, his death certificate clearly indicates he died at his residence, and this is corroborated by the appellant's additional statements regarding the circumstances of his passing.  Therefore, his death did not occur while admitted to a VA facility or while traveling at VA expense.

Finally, VA shall pay a plot or interment allowance if a veteran is eligible for a burial allowance under 38 U.S.C.A. § 2302, died while admitted to a VA facility, or was discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty.  38 U.S.C.A. § 2303(b)(2).  As discussed above, these criteria have not been met.  

The Board is grateful for the Veteran's honorable service, and takes this opportunity to express its sympathy for the appellant's loss and recognize the financial burden imposed by the burial expenses she incurred.  However, entitlement to burial benefits is strictly limited to the above criteria, and the Board has no authority to grant claims on an equitable basis.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998).


ORDER

Entitlement to nonservice-connected burial allowance and plot and interment allowance is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


